Citation Nr: 1521844	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-21 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for bilateral tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to October 1983, and May 1984 to September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In May 2014, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the Virtual VA paperless claims processing system (Virtual VA).

Other documents contained on Virtual VA are duplicative of the evidence of record.  The Veterans Benefits Management System does not contain any relevant documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During his May 2014 hearing before the Board, the Veteran testified that during a year-long deployment overseas, he served in an artillery unit.  In a July 2013 statement, the Veteran indicated he was assigned to an artillery unit during his deployment in Okinawa.  The service personnel records currently associated with the claims file indicate that the Veteran did serve in Okinawa from December 1979 to November 1980, but do not provide any further information.  However, it does not appear that the Veteran's full service personnel records from his first period of active duty are associated with the claims file.  On remand, the AOJ should obtain the Veteran's full service personnel records from his first period of active duty service.

In April 2013, the Veteran submitted a signed authorization for Maine General Health to release his medical records to VA, in response to a March 2013 request from the RO.  However, these treatment records have not been obtained.  On remand, the AOJ should obtain all outstanding private treatment records, to include from Maine General Health.

The Veteran contends that his current bilateral hearing loss and tinnitus had their onset during his active duty service.  In the alternative, the Veteran contends that any hearing loss which may have pre-existed his active duty service was aggravated by service, to include noise exposure while serving on a flight line, in artillery, and by his annual weapons qualification testing.  See, e.g., May 2014 videoconference hearing testimony.

The Board finds that the Veteran's extensive medical history regarding his hearing loss and tinnitus is unclear, and therefore a new VA medical opinion is necessary.  

Unfortunately, copies of the Veteran's April 1971 entrance examination report are not entirely clear.  However, it does appear that the categories "Ears - General" and "Drums" were marked "normal" by the examiner.  Audiometric results appear to show some bilateral hearing loss, however the threshold values are not entirely clear.  The summary of defects and diagnoses is illegible.  Therefore, the evidence of record is not clear as to which type of hearing loss may have pre-existed the Veteran's active duty service.  

The Veteran's service treatment records indicate that during active duty service, he was alternately diagnosed with sensorineural hearing loss, conductive hearing loss, and mixed hearing loss by different providers at different times.  See, e.g., September 1983 separation examination report (bilateral neurosensory hearing loss); September 1976 narrative report (bilateral mixed hearing loss); October 1974 South Carolina ENT evaluation summary (sensorineural hearing loss); September 1974 ENT clinic treatment note (mixed hearing loss with greater conductive component on the right).  However, these diagnoses were all rendered after the Veteran was removed from the flight light and placed into the hearing conservation program around February 1974.  See October 1974 South Carolina ENT clinic evaluation note; April 1974 service treatment record.  

Upon VA examination in May 2013, the VA examiner noted that the Veteran's in-service audiograms did not show a consistent decrease in hearing levels during the first three years that the Veteran was exposed to noise, and stated, "The fluctuation in hearing is possibly related to ongoing conductive issues (which had onset prior to service; retracted eardrums is noted on various medical notes in the service medical records and is consistent with conductive hearing loss)."  In an August 1989 service treatment record, the doctor's statement indicates he compared audiometry readings with a report dated July 1989 from Kenneber Valley Medical Center.  The Board notes this July 1989 report is not of record, but the physician's note stated that it "mentioned that [the Veteran] has sensorineural hearing loss due to his past history of loud noise exposure [in] each ear, plus mild conductive loss in [the] left ear, secondary to childhood ear infections."  See also May 2008 Family Medicine Institute treatment note (Veteran's hearing loss was a combination of trauma and neurological damage); March 1977 Report of Medical History (The examiner noted the Veteran had worked on jet aircraft for two years, and stated that was a possible cause of the Veteran's hearing loss "in addition to that present upon enlistment.").  Although the evidence indicates the Veteran's conductive hearing loss may be related to his history of ear infections since childhood, and his sensorineural hearing loss may be attributed to his history of loud noise exposure, the Board finds the record is unclear as to whether the Veteran's bilateral sensorineural hearing loss was incurred in service, or whether it also pre-existed his active duty service, and whether it is related to his in-service noise exposure.

Upon VA examination in May 2013, the VA audiologist opined that the Veteran's hearing loss existed prior to service, and that it was not aggravated beyond its normal progression by service.  The May 2013 VA examiner explained that the April 1971 audiogram showed hearing loss bilaterally, and the Veteran had a history of pressure equalization tube insertion as a child, and tube insertion during service.  She further noted the Veteran only reported noise exposure during his first three years of service, and then served in an office setting.  The May 2013 VA examiner noted that the Veteran's in-service audiograms did not show a consistent decrease in hearing levels during the first three years that the Veteran was exposed to noise, and stated that the Veteran reported a history of post-service noise exposure without hearing protection, but did not provide any further details in the examination report.  

The May 2013 VA examiner appeared to base her opinion solely upon the Veteran's audiometric testing results, and his service in an office-like setting after his first three years of service, and did not address the Veteran's contentions that he experienced a worsening of his hearing loss during and since service, to include difficulties understanding speech, as is reflected in both the Veteran's lay statements and testimony as well as his reports in his service-treatment records.  See, e.g., May 2012 notice of disagreement; September 1974 service treatment record.  The May 2013 VA examiner also did not address the Veteran's contentions that he was further exposed to noise after the first three years of service during his year-long deployment in Okinawa, and due to his annual weapons qualification testing.  And although the Veteran has reported some post-service noise exposure from driving trucks, the Veteran testified he only drove a truck for a year and a half after service, and has since worked in an office setting with no noise exposure.

The Board also notes that the only hearing profile noted in the Veteran's service treatment records from his first period of active duty was an H1 profile upon examination in March 1977, but upon his National Guard enlistment examination in March 1984, the Veteran's hearing profile was listed as an H2.  The Veteran's hearing profile continued to increase during his National Guard service.  See January 1996 examination report (H3 J3); February 1992 examination report (H3 code J2); February 1992 Report of Medical History (H3 Code J); April 1988 examination report (H3).  This increase in hearing profiles was not addressed by the May 2013 VA examiner.

Further, the Veteran's medical records during and after service repeatedly note defects with the Veteran's tympanic membranes, to include scarring and retraction, as well as notations of otitis media and eustachian tube dysfunction.  See, e.g., May 2008 Family Medicine Institute treatment note; September 2003 audiologist L.S. evaluation report; July 2003 Dr. E.B.S. consultation note; January 1996 National Guard examination report; April 1988 National Guard Report of Medical History; October 1980 service examination report; July 1978 service ENT note; September 1976 otorhinolaryngologist' s narrative report; September 1976 otolaryngology clinic note; October 1974 Philadelphia evaluation report; October 1974 South Carolina ENT clinic evaluation note; September 1974 service treatment record ; October 1973 examination report.  The Board finds a medical opinion is necessary to determine whether these disorders constitute disabilities distinct from the Veteran's hearing loss, but which may also result in his hearing loss, and if so, whether they may be related to or aggravated by the Veteran's active duty service. 

Finally, the Board finds a new medical opinion is also necessary with regard to the Veteran's bilateral tinnitus.

Upon VA examination in February 2011, the VA examiner opined that the Veteran's tinnitus was a symptom associated with his hearing loss.  Upon VA examination in May 2013, the VA audiologist opined that the Veteran's tinnitus is not related to his in-service noise exposure because an October 1997 audiological evaluation noted no tinnitus, and because a consistent decrease in hearing levels was not documented during the first three years of service when the Veteran was exposed to noise in service.  The May 2013 VA examiner opined that the Veteran's tinnitus is a symptom of his hearing loss.

The Veteran testified at his May 2014 videoconference hearing that he did not have any problems with tinnitus prior to his active duty service.  He testified that ringing in his ears was present during his military service, and he first noticed it about three years into his service, well before his artillery service.  The Veteran testified that he never complained about the noise in his ears to medical providers because he assumed it was part of his hearing loss, which he did report.  See also December 2010 Veteran statement.  The Veteran has indicated his tinnitus became prevalent during his active duty service, and has continued to the present.  See May 2012 notice of disagreement.  As such, a new medical opinion is also necessary with regard to the Veteran's tinnitus, taking into account all of the Veteran's contentions regarding the onset and continuity of his symptoms.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all of the Veteran's outstanding service personnel records from the Veteran's first period of active duty from August 1971 to October 1983, to include regarding the Veteran's service in Okinawa.  Efforts to obtain these records should be documented in the evidentiary record.  All obtained records should be associated with the evidentiary record, and a copy provided to the Veteran.

2. The AOJ should ask the Veteran to identify all private treatment related to his hearing loss and tinnitus since his separation from active duty service.  The AOJ should undertake appropriate development to obtain all outstanding private treatment records, to include complete treatment records from Maine General Health, Kenneber Valley Medical Center, Dr. E.B.S., and audiologist L.S.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

3. For #1 and #2, the AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

4. The AOJ should obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

5 After #1 through #4 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his bilateral hearing loss and bilateral tinnitus.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current bilateral sensorineural and/or conductive hearing loss was either incurred in, or is otherwise related to, the Veteran's active military service?

The examiner should specifically address the Veteran's military noise exposure caused by his service on the flight line, as well as reported service with an artillery unit for a year, and due to his annual weapons qualification testing throughout his service.  See, e.g., May 2014 videoconference hearing testimony.

The examiner should specifically discuss the fact that the first diagnosis of mixed hearing loss was made in September 1974, after the Veteran was removed from service on the flight line.

The examiner should specifically address the comments by medical professionals in the Veteran's records indicating his sensorineural hearing loss may be related to in-service noise exposure.  See, e.g., May 2008 Family Medicine Institute treatment note; August 1989 service treatment record doctor statement (paraphrasing July 1989 report from Kenneber Valley Medical Center); March 1977 Report of Medical History.

The examiner is further asked to address the Veteran's contentions that his hearing loss worsened during his active duty service after his flight line and artillery service, that his hearing loss was deemed disqualifying and he was placed on the hearing conservation program only after flight line service, that he has experienced a worsening of his hearing loss since his active duty service, and the Veteran's contention and record notations that the Veteran has experienced difficulty in understanding speech, especially with background noise, beginning in and continuing since service.  See, e.g., May 2014 videoconference hearing testimony; May 2012 notice of disagreement; September 1974 service treatment record.

Finally, the examiner should note that the only potential post-service noise exposure reported by the Veteran was from driving a truck for a year and a half, and he has otherwise worked in an office setting since his separation from service.  See May 2014 videoconference hearing testimony.

b) The examiner should opine whether the Veteran's bilateral sensorineural hearing loss clearly and unmistakably pre-existed service, and if so, the examiner should provide an opinion as to whether it is clear and unmistakable that the bilateral sensorineural hearing loss disability was not permanently aggravated by service.  Specific medical evidence should be cited with regard to any opinions provided.

The examiner should note that the Veteran's April 1971 entrance examination did not specifically identify the type of any pre-existing hearing loss.

The examiner should specifically offer an opinion as to both of the Veteran's periods of active duty service.

The examiner should address the increases in the Veteran's hearing profile over his military service.

c) The examiner should opine whether the Veteran's bilateral conductive hearing loss clearly and unmistakably pre-existed service, and if so, the examiner should provide an opinion as to whether it is clear and unmistakable that the bilateral conductive hearing loss disability was not permanently aggravated by service.  Specific medical evidence should be cited with regard to any opinions provided.

The examiner should specifically address the May 2013 VA examiner's comments that the fluctuation in the Veteran's hearing during service was "possibly related to ongoing conductive issues (which had its onset prior to service...)."

The examiner should specifically offer an opinion as to both of the Veteran's periods of active duty service.

The examiner should address the increases in the Veteran's hearing profile over his military service.

d) The examiner should opine as to whether the otitis media, tympanic membrane abnormalities, and/or eustachian tube abnormalities noted in the Veteran's service treatment records represent distinct diagnoses and disabilities separate from the Veteran's hearing loss.  If so, the examiner is asked to opine as to the following:

1) Is it at least as likely as not (i.e. probability of 50 percent or greater) that any current ear disability, to include otitis media, tympanic membrane disability, and/or eustachian tube disability was either incurred in, or is otherwise related to, the Veteran's active military service?

2) The examiner should opine whether the Veteran's otitis media, tympanic membrane disability, and/or eustachian tube disability clearly and unmistakably pre-existed service, and if so, the examiner should provide an opinion as to whether it is clear and unmistakable that the otitis media, tympanic membrane disability, and/or eustachian tube disability was not permanently aggravated by service.  Specific medical evidence should be cited with regard to any opinions provided.

e) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current bilateral tinnitus was either incurred in, or is otherwise related to, the Veteran's active military service?

The examiner should specifically address the Veteran's contentions that he did not experience tinnitus prior to his active duty service, that he first experienced tinnitus during the first three years of his active duty service, and that the tinnitus has continued since his active duty service.  The examiner should also address the Veteran's contention that he did not report his tinnitus during service because he thought it was a part of his hearing loss.  See May 2014 videoconference hearing testimony.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. The AOJ should undertake any other development it determines is warranted, and ensure the VA examination report complies with the Board's remand instructions.

6 After the above development has been completed, adjudicate the claims.  If either benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


